DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-10, and 13-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US 6,599,239, hereinafter “Hayakawa”) in view of Nishiguchi et al. (US 6,242,097, hereinafter “Nishiguchi”) in further view of Nagano et al. (US 6,037,423, hereinafter “Nagano”).
In regard to claims 1, 21-23 and 25-26, Hayakawa discloses a flexible tube for an endoscope that includes a flexible elongated structural body and an outer cover provided over the elongated structural body (abstract). The outer cover is made of a material which contains polyurethane elastomer and polyester elastomer (abstract). Thus, a flexible tube base with a resin layer that coats the flexible tube base. The resin layer comprises a layer of polyester elastomers and at least one polyurethane elastomer which corresponds to applicant’s second layer. 
Hayakawa is silent with regard to the first layer that includes one or more elastomers selected from the group comprising polyester elastomers, polyurethane elastomers, and polyamide elastomers.
Nishiguchi discloses a cable with a covering layer on the outside that is comprises one layer of polyamide elastomer and a polyester elastomer (abstract). The outer layer can comprise two layers (col. 3 lines 50-51). The inner layer is formed from at least a thermoplastic polyamide elastomers, thermoplastic polyester elastomers, and thermoplastic polyurethanes (col. 3 lines 51-60). 
Hayakawa and Nishiguchi both discloses a structural body that is covered by an elastomer layer. In both applications, the cover layer is used to improve heat resistance, chemical resistance, and water resistance of the article. Thus, it would have been obvious to one of ordinary skill in the art to utilize the first layer comprises at least one of a polyester elastomer, polyurethane elastomer, or a polyamide elastomer as disclosed in Nishiguchi as an additional layer in the covering disclosed by Hayakawa motivated by the expectation of forming a covering 
Hayakawa is silent with regard to the polyester elastomer of the second layer including a chain-extended form of a polyester elastomer.
Nagano discloses a polyester elastomer that can be formed into a molded product (abstract). The polyester elastomer is chain extended (col. 2 lines 15-30 and col. 3 lines 58-66).
Hayakawa and Nagano both disclose resin compositions that can be formed into molded products. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the chain extended form of the polyester elastomer of Nagano in the resin compositions of the second layer of Hayakawa motivated by the expectation of producing a resin composition when molded that has improved mechanical strength, heat resistant and resistance to hydrolysis (Nagano abstract).
In regard to claim 2, modified Hayakawa discloses that the chain extender can be selected from polyfunctional epoxy compounds (Nagano col. 5 lines 11-17). 
In regard to claims 3-4, modified Hayakawa discloses that the chain extender is added in a mount of 0.01 part by weight to 10 parts by weight with respect to 100 parts of the elastomer (col. 5 lines 18-25).
In regard to claim 7, although the prior art does not disclose that the resin layer being soluble in 1,1,1,3,3,3-hexafluoro-2-propanol, the claimed properties are deemed to be inherent to the structure in the prior art since modified Hayakawa reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

In regard to claims 9-10 and 17-19, Hayakawa discloses a flexible tube for an endoscope that includes a flexible elongated structural body and an outer cover provided over the elongated structural body (abstract). The outer cover is made of a material which contains polyurethane elastomer and polyester elastomer (abstract). Thus, a flexible tube base with a resin layer that coats the flexible tube base. The resin layer comprises a layer of polyester elastomers and at least one polyurethane elastomer which corresponds to applicant’s second layer. 
Hayakawa is silent with regard to the first layer that includes one or more elastomers selected from the group comprising polyester elastomers, polyurethane elastomers, and polyamide elastomers.
Nishiguchi discloses a cable with a covering layer on the outside that is comprises one layer of polyamide elastomer and a polyester elastomer (abstract). The outer layer can comprise two layers (col. 3 lines 50-51). The inner layer is formed from at least a thermoplastic polyamide elastomers, thermoplastic polyester elastomers, and thermoplastic polyurethanes (col. 3 lines 51-60). 

Hayakawa is silent with regard to the second layer including both a hindered phenol compound and a hindered amine compound.
Nagano discloses a polyester elastomer that can be formed into a molded product (abstract). The polyester elastomer is chain extended (col. 2 lines 15-30 and col. 3 lines 58-66). The polyester elastomer is present in an amount of 50 mass% or more and the polyester elastomer resin composition comprises a hindered amine compound (col. 6 lines 39-41) and a hindered phenol stabilizer (table 1).
Hayakawa and Nagano both disclose resin compositions that can be formed into molded products. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyester elastomer resin, hindered amine compound, and hindered phenol stabilizer of Nagano in the cover of Hayakawa motivated by the expectation of producing a resin composition when molded that has improved mechanical strength, heat resistant and resistance to hydrolysis (Nagano abstract).
In regard to claim 13, modified Hayakawa discloses that the content of the hindered phenol compounds is 0.01 to 5 parts by mass with respect to 100 parts by mass of a resin 
In regard to claims 14-16, modified Hayakawa discloses that the hindered phenol compounds have the structure sites represented by applicant’s Formula (1-1) (Nagano col. 8 lines 21-52).. Modified Takahashi discloses that the hindered amine compounds have structure sites represented by Formula (2-1) (Nagano col. 8 lines 21-52).
In regard to claim 20, Hayakawa discloses wherein a ratio of thickness of the inner layer and the outer layer incrementally changes in an axial direction of the flexible tube base with respect to a thickness of the entire resin layer, and a ratio of the thickness of the inner layer and the outer layer at one end of the flexible tube base is Inner layer:Outer layer= 5:95 to 40:60, a ratio of the thicknesses at another end of the flexible tube base is Inner layer:Outer layer =95:5 to 60:40 and the ratio of the thicknesses is reversed between both ends (col. 7 lines 7-15 and col. 8 lines 38-48).
In regard to claims 24 and 27, Hayakawa discloses that a heat stabilizer, such as a amine-based compound, is added to the cover layer (col. 6 lines 14-25).

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/16/2020 is sufficient to overcome the rejection of claims 1-8, 9-10, and 12-26 based upon the rejection under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2012/0180896) in view of Kumata et al. (US 4,542,165, hereinafter “Kumata”) in further view of Nagano et al. (US 6,037,423, hereinafter “Nagano”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 7-10, and 13-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782